Title: From James Madison to Anthony Merry, 28 July 1806
From: Madison, James
To: Merry, Anthony



Sir
Department of State, July 28. 1806.

I beg leave to trouble you with the enclosed Duplicate Copies of a Document in this office concerning John L. Deveben, and of a letter from him to his uncle in New York, by which it appears that he is detained in the British frigate Cambrian.  As this vessel is supposed to be still on the American Coast, I must request the Interposition of your good Offices to procure the discharge of Deveben.  I have the Honor to be, with Great Respect & Consideration, Sir, Your Mo: Obedt Servt.

JM.

